Citation Nr: 0516014	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history 

In a February 1947 rating decision, service connection was 
awarded for bilateral defective hearing; a 20 percent 
disability rating was assigned.  

In July 1956, it was proposed by the RO that service 
connection for bilateral hearing loss be severed.  That 
proposal was concurred in by the VA Chief Benefits Director 
in February 1957.  The veteran was so advised by letter dated 
in March 1957.  In May 1957, the RO severed service 
connection for defective hearing on the basis of clear and 
unmistakable error in the February 1947 rating decision and 
subsequent decisions confirming that action.  The veteran was 
advised of his appellate rights by letter dated in May 1957.  
He did not file an appeal.  

The present claim was initiated when the veteran's 
representative submitted a statement to the RO in July 2002 
which the RO construed as an application to reopen the claim 
for service connection for bilateral hearing loss.  In a 
February 2003 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  The 
veteran perfected a timely appeal in November 2003.  

In his November 2003 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing before a member of 
the Board at the RO.  VA advised the veteran and his 
representative in a letter dated in December 2004 that a 
hearing at the RO was scheduled in March 2005.  The veteran 
was provided a reminder of the scheduled hearing by letter in 
February 2005.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2004).

In May 2005, the veteran's representative submitted 
additional written argument which has been associated with 
the veteran's claims folder and considered by the Board.  


FINDINGS OF FACT

1.  In a May 1957 unappealed rating decision, the RO severed 
service connection for defective hearing.  

2.  The evidence associated with the claims file subsequent 
to the RO's 1957 decision is duplicative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1957 RO decision severing service connection for 
defective hearing is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the 1957 decision, no new and material evidence has 
been received, and so the claim of entitlement to service 
connection for bilateral hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  

Because the veteran's claim was previously denied in 1957, 
the Board's inquiry must be directed to whether new and 
material evidence which is sufficient to reopen the claim has 
been added to the record since that time.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary of VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This aspect of the VCAA 
applies to issues involving finality and the submission of 
new and material evidence.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in January 2003, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  The letter enumerated in 
detail the elements that must be established in order to 
reopen the claim; and it provided a description of the 
evidence still needed to establish those elements.  The 
letter specifically stated: "Evidence that is cumulative and 
tends to reinforce a previously established point is NOT 
considered new."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2003 VCAA letter, the RO informed the veteran that 
"We will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  [...] We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the January 10, 2003 letter, 
page 3.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In this regard, the January 2003 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the January 2003 letter 
informed the veteran as follows: "It's still your 
responsibility to support your claim with appropriate 
evidence."  See the January 10, 2003 letter, page 3.

The Board finds, based on the explicit language of the May 
2003 letter, some of which has been quoted above, that the RO 
properly notified the veteran of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.

The Board notes that, even though the January 2003 VCAA 
letter requested a response "by February 10, 2003," it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's current claim to reopen was adjudicated by the 
RO in February 2003, after the January 2003 VCAA letter.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2004).  As previously noted, the veteran 
failed to report for a hearing scheduled in March 2005.  His 
representative  submitted additional written argument on his 
behalf in May 2005.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability both   preexisted service and was not 
aggravated by service.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 
16, 2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  The government may show 
a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See 38 U.S.C.A. § 1153 (West 2002); see also 
Wagner.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  

If soundness on enlistment is presumed under 38 U.S.C.A. § 
1111,  the veteran's claim is one for incurrence in service.  
On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but he or she may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); see also 
Wagner.  Under such circumstances, the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in July 2002, subsequent to that date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.

Factual background

In February 1947, the RO granted service connection for 
defective hearing and assigned a 20 percent rating.  A March 
1947 rating decision indicated that service connection was 
granted by way of aggravation of pre-existing hearing loss.  

As discussed above, in May 1957, the RO severed service 
connection for impaired hearing on the basis that the 
February 1947 decision granting service connection, and 
subsequent decisions confirming that action, were clearly and 
unmistakably erroneous.  In essence, it was determined that 
in the absence of any evidence of acoustic trauma or of 
medical treatment for ear disease in service, that any degree 
of hearing loss experienced by the veteran in service was due 
to the natural progress of the disease. 

The veteran was informed of the May 1957 decision severing 
service connection by letter from the RO dated May 13, 1957.  
He did not appeal.

The "old" evidence

Evidence of record at the time of the May 1957 RO rating 
decision includes the veteran's service medical records, VA 
examination reports dated from 1947 to 1956, and a private 
physician's statement dated in March 1957.  

Service medical records include a May 1945 enlistment 
examination wherein hearing acuity was 8/15 in each ear.  The 
diagnosis was "defective hearing bilateral."  The service 
medical records reflect no complaint or treatment for hearing 
loss during the veteran's period of service.  Hearing acuity 
on separation examination in November 1946 was 3/15 in the 
right ear and 1/15 in the left ear.  The diagnosis was mixed 
type deafness, bilateral, cause unknown.  

VA examinations in January 1953, June 1956, and July 1956 
reflect moderate bilateral hearing loss.  

In a March 1957 statement, Dr. W.W. indicated that chronic 
catarrhal otitis media in both ears with a 30 percent loss of 
hearing was identified on examination in June 1947.  

The additionally received evidence

In July 2002, by way of correspondence from his 
representative, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.  
Associated with the claim were copies of VA letters sent to 
him in the 1940's and 1950's.  

In February 2003, private medical records were received 
covering the period from March 1994 to October 2002.  The 
records show treatment for ear wax removal, intermittent 
tinnitus especially after working, and externa otitis.  They 
also show that the veteran was using hearing aids.  In 
October 2002, the veteran reported a decrease in left ear 
hearing.  The impression was otitis externa.  

Analysis

The unappealed May 1957 rating decision which severed service 
connection for defective hearing is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As explained above, the veteran's 
claim for service connection may be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2004).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after May 1957) evidence bears directly and 
substantially upon the specific matter under consideration.

The 1957 rating decision severed service connection for 
defective hearing on the basis that the evidence did not show 
that the veteran's pre-existing hearing loss was aggravated 
by military service.  Therefore, to reopen the claim for 
service connection the veteran must submit new and material 
showing that his pre-existing hearing loss was aggravated in 
service.  

In support of his claim to reopen, the veteran has submitted 
copies of VA letters previously sent to him in the 1940's and 
1950's.  This evidence is duplicative as it was already part 
of the record at the time of the previous final 
determination.  It is therefore not "new" evidence for 
consideration.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

As for the private medical records, although they are new, 
they are not material because they do not show that the 
veteran's pre-existing hearing loss was aggravated in 
service.  The records address present disability and are 
devoid of even a suggestion that the pre-existing hearing 
loss was aggravated in service.  Therefore, the additional 
medical evidence does not raise a reasonable possibility of 
substantiating the veteran's claim, in that the pre-existing 
hearing loss has not been shown to have been aggravated in 
service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

To the extent that the veteran himself is contending that his 
pre-existing hearing loss was aggravated in service, such 
statements cannot be considered new and material.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In short, the additionally submitted evidence does not raise 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2004).  Accordingly, new and material 
evidence has not been received, and the claim is not 
reopened.  The benefit sought on appeal remains denied.

Additional comments

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

The Board wishes to make it clear that its above decision 
involves only the matter of whether new and material evidence 
has been submitted since the final May 1957 decision which 
severed service connection.  See 38 C.F.R. § 3.156.  A second 
method may be employed to overturn the May 1957 decision, 
namely that the severance itself was improper.  See 38 C.F.R. 
§ 3.105(d).  It is unclear whether the veteran wishes to 
pursue that matter, and in any event such issue has not been 
developed by the RO.   

Insofar as the July 2002 claim seeks "reinstatement for 
bilateral hearing loss" 
[i.e. restoration of service connection under 38 C.F.R. 
§ 3.105], the Board refers the matter to the RO for 
appropriate action.


ORDER

New and material evidence not having been received, the 
previously severed claim of entitlement to service connection 
for bilateral hearing loss is not reopened.  The benefit 
sought on appeal remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


